IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 13 WAL 2020
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
              v.                               :
                                               :
                                               :
JOSHUA WARDLAW,                                :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 8th day of June, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:



      Whether the Superior Court erred as a matter of law in quashing as
      interlocutory Mr. Wardlaw’s appeal where it was properly taken as of right
      pursuant to Pa.R.A.P. 311(a)(6); Commonwealth v. Chenet, 373 A.2d 1107
      (Pa. 1977) and Commonwealth v. Liddick, 370 A.2d 729 (Pa. 1977) make
      clear than an interlocutory order denying a motion in arrest of judgment,
      based on a claim of insufficient evidence when a new trial has been granted
      is immediately appealable; and Commonwealth v. McPherson, 533 A.2d
      1060 (Pa. Super. 1987)(Per curiam), relied upon by the Superior Court, is
      plainly inapposite